Citation Nr: 0031480	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  98-08 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an increased rating for residuals of subtotal 
gastrectomy, currently evaluated as 40 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for the veteran's status post subtotal gastrectomy.  By 
rating action in December 1999, the RO granted a 40 percent 
rating for the veteran's residuals of subtotal gastrectomy, 
effective from January 1, 1995.  The record reflects that the 
RO requested personal hearings at both the RO and before a 
Veterans Law Judge; however, in February 2000 the veteran 
canceled his requests for both hearings.  


REMAND

Prior to determining the veteran's claim for an increased 
rating, VA must ensure that it has fulfilled its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).   The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining medical records to which he has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

The record reflects that in May 1998 the veteran submitted an 
Authorization for Release of Information indicating that he 
had been treated at the "James Howard VA Clinic" for 
several conditions, including his stomach, from January 1995 
to the present.  It appears that the RO requested these 
records in June 1998, and that in August 1998 outpatient 
treatment records from October 1997 were transmitted, 
however, there are no such treatment records in the claims 
folder.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should again attempt to obtain complete VA 
treatment records from the James Howard VA Clinic.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  


In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his residuals of 
a subtotal gastrectomy since January 
1998.  After obtaining any necessary 
releases, the RO should obtain copies of 
complete clinical records from the 
identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the James Howard 
VA Clinic.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special gastrointestinal examination in 
order to ascertain the severity of his 
service disability.  All indicated 
special tests and studies should be 
completed.  The claims folder must be 
made available to the examiner for review 
prior to conducting the examination.  

3.  After completion of the foregoing, 
the RO should review the veteran's claim 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


